DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 1, 4, 9-11, 18 and is withdrawn in view of the newly discovered reference(s) to Toh et al. (US 2019/0103474 A1).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 9-11, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toh.
Regarding claim 1, Fig. 2C of Toh discloses an integrated circuit (IC) device comprising: a structure (214) comprising doped source or drain regions (242, 244) [0043], and a channel region (portion of 214 between 242 and 244) between the doped source or drain regions (See Fig. 2C and [0042]); a layer 252 on the channel region, the layer comprising a dielectric material [0042]; spacers (271, 276) which each extend over a different respective one of the doped source or drain regions [0032], the spacers comprising a first spacer (left side spacer) which comprises: a first portion 276 comprising a ferroelectric or anti-ferroelectric material [0046]; and a second portion 271 comprising a material other than the ferroelectric or anti-ferroelectric material [0046]; and a gate electrode 254 which extends over the layer in a region between the spacers (see Fig. 2C) [0042].
In the embodiment of Fig. 2C the device is described as a lateral transistor. However, in Fig. 2E, Toh teaches the use of a finfet-type with the spacer units of the previous embodiment [0055].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine these two embodiments to form the structure as claimed for the purpose of taking advantage of the improved channel control, faster switching speed and reduced short channel effects associated with the finfet structure.
Regarding claim 4 Toh discloses that the first portion (276) extends vertically alongside the second portion (271).
Regarding claim 9 Toh discloses that the ferroelectric or anti-ferroelectric material comprises hafnium, oxygen and zirconium [0046] among others.
Regarding claims 10 and 11 Toh discloses that the ferroelectric or anti-ferroelectric material comprises barium-titanium oxide (BaTiO3) [0046] among others.
Regarding claim 18, Fig. 2C of Toh discloses an integrated circuit (IC) device comprising: a structure (214) comprising doped source or drain regions (242, 244) [0043], and a channel region (portion of 214 between 242 and 244) between the doped source or drain regions (See Fig. 2C and [0042]); a layer 252 on the channel region, the layer comprising a dielectric material [0042]; spacers (271, 276) which each extend over a different respective one of the doped source or drain regions [0032], the spacers comprising a first spacer (left side spacer) which comprises: a first portion 276 comprising a ferroelectric or anti-ferroelectric material [0046]; and a second portion 271 comprising a material other than the ferroelectric or anti-ferroelectric material [0046]; and a gate electrode 254 which extends over the layer in a region between the spacers (see Fig. 2C) [0042].
In the embodiment of Fig. 2C the device is described as a lateral transistor. However, in Fig. 2E, Toh teaches the use of a finfet-type with the spacer units of the previous embodiment [0055].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine these two embodiments to form the structure as claimed for the purpose of taking advantage of the improved channel control, faster switching speed and reduced short channel effects associated with the finfet structure.
While Toh does not disclose the use of the integrated circuit in driving a display device, such a use is simply a standard application of an integrated circuit and does not patentably distinguish over Toh as it would have been obvious to one of ordinary skill in the art at the time of filing to use the IC of Toh to drive a display in order to realize a display with the improved IC of Toh.
Regarding claim 20 Toh discloses that the ferroelectric or anti-ferroelectric material comprises hafnium, oxygen and zirconium [0046] among others.
Allowable Subject Matter
Claims 12 and 14-17 are allowed.
Claims 2, 3, 5-8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2, 3, 12, 14-17 and 19 prior art does not teach or suggest the claimed vertical offset in combination with the other limitations of the respective claims.
Regarding claim 5 prior art does not disclose or suggest interleaving multiple ferroelectric or anti-ferroelectric portions as claimed.
Regarding claims 6-8 as Toh is the only example in the prior art of the claimed structure and includes a dielectric liner that extends below and alongside the ferroelectric or anti-ferrolectric portion, the various limitations on the structure claimed are not anticipated or obvious over Toh.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890. The examiner can normally be reached 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P SHOOK/Primary Examiner, Art Unit 2896